Exhibit 10.1

NINETEENTH AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Nineteenth Amendment to Employment Agreement is made and entered into
effective as of the 1st day of January, 2018, by and between WATSCO, INC., a
Florida corporation (hereinafter called the “Company”), and ALBERT H. NAHMAD
(hereinafter called the “Employee”).

RECITALS

WHEREAS, the Company and the Employee entered into an Employment Agreement
effective as of January 31, 1996 (the “Employment Agreement”) pursuant to which
the Employee renders certain services to the Company; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors amended
the Employment Agreement effective as of January 1, 2001, January 1, 2002,
January 1, 2003, January 1, 2004, January 1, 2005, January 1, 2006, January 1,
2007, January 1, 2008, December 10, 2008, January 1, 2009, January 1, 2010,
January 1, 2011, January 1, 2012, January 1, 2013, January 1, 2014, January 1,
2015, January 1, 2016, and January 1, 2017; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors has
determined that the Employee’s Base Salary will be $725,000 for calendar year
2018; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors has
determined the Employee’s use of the Company’s airplane for personal purposes
for up to sixty (60) hours during the calendar year 2018. The Company shall pay
all fuel and operational costs incident thereto. The value of the Employee’s
usage of the Company’s airplane shall be treated as compensation for tax
purposes; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors has set
the targets for the long-term performance based compensation payable in the form
of restricted shares by the Company to the Employee for the year 2018; and

WHEREAS, the long-term performance based compensation payable by the Company to
the Employee for the calendar year 2018 shall not exceed $20 million.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Nineteenth Amendment, and other good and valuable consideration, the
parties to this Nineteenth Amendment agree as follows:

1. All capitalized terms in this Nineteenth Amendment shall have the same
meaning as in the Employment Agreement, unless otherwise specified.

2. The Employment Agreement is hereby amended by replacing “Exhibit A-1 — 2017
Performance Goals and Long-term Performance Based Compensation” with the
attached “Exhibit A-1 — 2018 Performance Goals and Long-term Performance Based
Compensation” thereto.

3. All other terms and conditions of the Employment Agreement shall remain the
same.

IN WITNESS WHEREOF, the parties have caused this Nineteenth Amendment to be duly
executed effective as of the day and year first above written.



--------------------------------------------------------------------------------

COMPANY: WATSCO, INC. By:   /s/ Barry S. Logan   Barry S. Logan, Senior Vice
President

 

EMPLOYEE: /s/ Albert H. Nahmad Albert H. Nahmad



--------------------------------------------------------------------------------

EXHIBIT A-1

2018 Performance Goals and Long-Term Performance Based Compensation

Overview

Watsco’s compensation program is guided by the principle that compensation
should be highly dependent upon long-term shareholder returns. This principle
has driven the unique design of Watsco’s program for many years and has enabled
leadership to remain solidly focused on managing long-term growth and associated
risks. This focus has generated a compounded annual growth rate for total
shareholder return of 19.3% over the last 25 years which, at the end of 2017,
ranked Watsco #39 out of 1,510 publicly-traded companies with a market
capitalization of over $2 billion (according to data provided by FactSet).

The most unique aspect of the program is the use of restricted stock that
requires an executive to spend his or her entire career with the Company in
order to vest. This means that leaders will not know the value, and cannot
realize the value, of his or her equity awards until they have spent their
career with the Company. Broad use of the restricted-stock program also
effectively balances strategic risk-taking and long-term performance across the
Company, creates an ownership culture, retains key leadership and aligns the
interests of high-performing leaders with the interests of our shareholders.
Additionally, the awards help build a sustainable future by ensuring that
leaders are making the right long-term decisions that will survive well past
their retirement.

The Company began granting restricted stock awards in 1997. As it relates to
Watsco’s CEO, none of his restricted share awards have ever vested and on a
weighted-average basis, will not vest for another 6 years. Based on data
provided by Equilar, the duration of our cliff-vesting period is solely unique
to Watsco.

In formulating the amount of a potential award, the Compensation Committee
believes that the ‘present-value’ of an award versus the ‘face-value’ of an
award is considerably less due to the unusually long vesting periods and
associated risks of forfeiture.

Annual Performance-based Restricted Stock Award

 

          Amount of Restricted
Stock Award   A.    Earnings Per Share (EPS)1      

For each $.01 increase if growth is below 5%

For each $.01 increase if growth is at or above 5%

   $


$

61,000


91,000

 


 

B.    Increase in Common Stock Price       If the closing price of a share of
Common Stock on 12/31/18 does not exceed $170.04    $ 0      If the closing
price of a share of Common Stock on 12/31/18 exceeds $170.04 but does not equal
or exceed $204.05, for each $0.01 increase in per share price of a share of
Common Stock above $170.04    $ 1,700      If the closing price of a share of
Common Stock on 12/31/18 equals or exceeds $204.05, for each $0.01 increase in
per share price of a share of Common Stock above $170.04    $ 2,500  

 

1  2017 EPS without the impact of the initial adoption of the December 2017 new
tax law enactment ($5.54) shall be used for purposes of computing 2018’s EPS
growth.



--------------------------------------------------------------------------------

Other Considerations

The amount of Performance-Based Restricted Stock Award shall be subject to a cap
of $20 million.

The award shall be paid through the issuance of a number of restricted shares of
Class B Common Stock of the Company (the “Shares”) equal to the amount
determined by dividing (x) the Performance-Based Restricted Stock Award Amount
by (y) the closing price for the Class B Common Stock of the Company on the New
York Stock Exchange as of the close of trading on December 31, 2018. The value
of any fractional shares shall be paid in cash.

The restrictions on the Shares shall lapse on the first to occur of
(i) October 15, 2028, (ii) termination of the Executive’s employment with the
Company by reason of Executive’s disability or death, (iii) the Executive’s
termination of employment with the Company for Good Reason, (iv) the Company’s
termination of Executive’s employment without Cause, or (v) the occurrence of a
Change in Control of the Company (“Good Reason,” “Cause,” and “Change in
Control” to be defined in a manner consistent with the most recent grant of
Restricted Stock by the Company to the Executive).

The Performance-Based Restricted Stock Award are being made by the Compensation
Committee as performance awards of restricted stock pursuant to Section 8 of the
Company’s 2014 Incentive Compensation Plan or any successor plan (the “Incentive
Plan”) and are subject to the limitations contained in Section 5(b)(ii) of the
Incentive Plan. The Award is intended to qualify as “performance based
compensation” under Section 162(m) of the Internal Revenue Code.

 

Dated: Effective as of January 1, 2018       /s/ Denise Dickins       Denise
Dickins, Chairman       Compensation Committee     Acknowledged and Accepted:  
    /s/ Albert H. Nahmad       Albert H. Nahmad